DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 2017/0219840) in view of Liu et al. (US 2013/0271674), Park et al. (US 2017/0322359) and Kobayashi (US 2006/0285040).
Okuyama discloses (at least in Figs. 1-3 and par. [0040]):

    PNG
    media_image1.png
    493
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    411
    701
    media_image2.png
    Greyscale

Claims 1 and 18:	A display device comprising: 
a first display panel 1 comprising a first substrate 31, a second substrate 37 opposed to the first substrate, and a first liquid crystal layer 34 held between the first substrate and the second substrate
a second display panel 2 comprising a third substrate 31, a fourth substrate 37 opposed to the third substrate, and a second liquid crystal layer 34 held between the third substrate and the fourth substrate
wherein each of the first liquid crystal layer and the second liquid crystal layer includes streak-like polymers 34A and liquid crystal molecules 34B (pars. [0040] and [0046])

	Liu et al. disclose (Fig. 6) a polarizer 600 disposed between a second substrate 720 (of a first display panel 700) and a third substrate 110 (of a second display panel 100) (wherein the first display panel 700 could be a polymer disposed liquid crystal (PDLC) liquid crystal display (LCD) panel (par. [0076]), and the second display panel 100 could be a PDLC LCD panel (par. [0053], emphasis added) and including an absorption axis which allows absorption of linearly polarized light.

    PNG
    media_image3.png
    489
    753
    media_image3.png
    Greyscale


	Doing so would have linearly polarized light absorbed in a certain axis as desired.
	Okuyama further does not explicitly disclose a light source unit opposed to a first end portion of the first display panel and a second end portion of the second display panel.
	Park et al. disclose (Figs. 1-2) a light source unit 300 opposed to a first end portion of a display panel 200.

    PNG
    media_image4.png
    725
    664
    media_image4.png
    Greyscale


	Doing so would be able to obtain a slim type display device (Park et al., par. [0002]).
	Okuyama further does not explicitly disclose a retardation control element located between the first display panel and the polarizer; wherein the retardation control element comprises a fifth substrate, a sixth substrate opposed to the fifth substrate, and a third liquid crystal layer held between the fifth substrate and the sixth substrate; and wherein the third liquid crystal layer imparts retardation of 1/2 wavelength to the first display light in a modulating mode.
	Kobayashi discloses (Fig. 3; par. [0097]) a retardation control element 21 located between a display panel 11 and a polarizer 20; wherein the retardation control element comprises a fifth substrate 22, a sixth substrate 23 opposed to the fifth substrate, and a third liquid crystal layer 26 held between the fifth substrate and the sixth substrate; and wherein the third liquid crystal layer imparts retardation of 1/2 wavelength to the first display light in a modulating mode.


    PNG
    media_image5.png
    339
    506
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Okuyama’s device with the teaching of Kobayashi to have a retardation control element located between the first display panel and the polarizer; wherein the retardation control element comprises a fifth substrate, a sixth substrate opposed to the fifth substrate, and a third liquid crystal layer held between the fifth substrate and the sixth substrate; and wherein the third liquid crystal layer imparts retardation of 1/2 wavelength to the first display light in a modulating mode.
	Doing so would be able to control the light direction (or the viewing angle) of the display device.
Claim 2:
	Okuyama, in view of Liu et al., Park et al. and Kobayashi, do not explicitly disclose an extension direction of the polymers of the first liquid crystal layer and an extension 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an extension direction of the polymers of the first liquid crystal layer and an extension direction of the polymers of the second liquid crystal layer are parallel to the absorption axis since adjusting the directions of the polymers of the liquid crystal and adjusting the absorption axis of the polarizer would have been obvious to one of ordinary skill in the art.
	Doing so would be able to control or obtain light passing through the first display panel, the second display panel and the polarizer in a certain way as desired.
Claim 3:
wherein the second end portion overlaps the first end portion (Okuyama, Fig. 1)
Claim 4:
	Okuyama, in view of Liu et al., Park et al. and Kobayashi, does not explicitly disclose wherein the first end portion extends in the extension direction of the polymers of the first liquid crystal layer, and the second end portion extends in the extension direction of the polymers of the second liquid crystal layer. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first end portion extended in the extension direction of the polymers of the first liquid crystal layer, and the second end 
	Doing so would be able to control or obtain light passing through the first display panel and the second display panel in a certain way as desired.
Claim 5:
	Okuyama, in view of Liu et al., Park et al. and Kobayashi, would have derived wherein the polarizer in contact with the sixth substrate and the third substrate as it would have been obvious to one of ordinary skill in the art.
Claims 7-8:
	Okuyama, in view of Liu et al., Park et al. and Kobayashi, does not explicitly disclose wherein an extension direction of the polymers of the first liquid crystal layer is parallel to the absorption axis, an extension direction of the polymers of the second liquid crystal layer intersects the absorption axis; and wherein the first end portion and the second end portion are orthogonal to each other. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an extension direction of the polymers of the first liquid crystal layer parallel to the absorption axis, an extension direction of the polymers of the second liquid crystal layer intersecting the absorption axis; and wherein the first end portion and the second end portion orthogonal to each other. 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 2017/0219840) in view of Liu et al. (US 2013/0271674), Park et al. (US 2017/0322359) and Kobayashi (US 2006/0285040), and further in view of Sugiyama et al. (US 2017/0269433).
Claim 6:
	Okuyama, in view of Liu et al., Park et al. and Kobayashi, does not explicitly disclose wherein the light source unit is provided on an extension portion of the first substrate and an extension portion of the third substrate. 
	Sugiyama et al. disclose (Fig. 2) a light source unit 40 provided on an extension portion of a substrate 10 of a display panel 1.

    PNG
    media_image6.png
    292
    635
    media_image6.png
    Greyscale


	Doing so would have the conveyance and assembly work of the light source unit and the display panel(s) become easy and/or the structure of the case simplified (Sugiyama et al., par. [0069]).
Allowable Subject Matter
Claim 9 is allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed, more specifically, the combination of “a retardation control element located between the first display panel and the polarizer, the first display light has a vibration plane parallel to the absorption axis, the second display light has a vibration plane orthogonal to the absorption axis,  wherein the retardation control element has a modulating mode in which the retardation control element imparts retardation to the first display light and a non-modulating mode in which the retardation control element maintains the vibration plane of the first display light” as set forth in claims 9 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- April 7, 2021